DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/29/20.
Claims 1-24 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/16/22, 10/14/21, 2/23/21 and 10/6/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of co-pending application 16/748,506.  Even though co-pending application 16/748,506 does not claim wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; and configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames; however this is not a patentable limitation because please see Blanquart_319 [0069] FIG. 5, Blanquart_783 FIG. 4 [0042] and rejection under 103 section. Same motivation is applicable for combining co-pending Application 16/748,506 with Blanquart_319 and Blanquart_783 as stated in page 8 and 10. 

Instant Application 16/776,264
Co-pending Application 16/748,506
1. A system comprising:
an emitter for emitting pulses of electromagnetic radiation;

an image sensor comprising a pixel array for sensing reflected electromagnetic radiation;

a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; and

a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.
1. A system comprising: 
an emitter for emitting pulses of electromagnetic radiation; 

an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; 

a plurality of bidirectional data pads on the image sensor for outputting image data and receiving configuration data; 
and 



a controller in electronic communication with the image sensor and the emitter; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.



	9.  	Limitations of claim 2-24 of instant application are obvious over co-pending Application 16/748,506 in view of prior arts discussed under 103 rejection as shown in page 6-37 of this office action. Same motivation described in page 24, 26 and 37 is applicable for combining co-pending application and stated prior arts as all of these are analogous art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12, 17-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Scherninski (U.S. Pub. No. 6192267 B1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1).

Regarding to claim 1:

1. Blanquart_319 teach a system comprising: an emitter (Blanquart_319 Fig. 1 100) for emitting pulses of electromagnetic radiation; (Blanquart_319 [0010] FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse)
an image sensor comprising a pixel array (Blanquart_319 [0021] FIGS. 29A and 29B
illustrate an implementation having a plurality of pixel arrays for producing a three
dimensional image) for sensing reflected electromagnetic radiation; (Blanquart_319 [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition)
a controller in electronic communication with the image sensor and the emitter (Blanquart_319 Fig. 2 [0094] reconstructing the partitioned spectrum frames into a full spectrum frame for later output could be as simple as blending the sensed values for each pixel in the array in some embodiments. Additionally, the blending and mixing of values may be simple averages, or may be tuned to a predetermined lookup table (LUT) of values for desired outputs. In an embodiment of a system using partitioned light spectrums, the sensed values may be post-processed or further refined remotely from the sensor by an image or secondary processor, and just before being output to a display. [0103] FIG. 17, the system may comprise an image signal processor (ISP) that may be adjusted to color correct the imaging device) configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames; (Blanquart_319 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)

Blanquart_319 do not explicitly teach a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; and wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm. 

However Scherninski teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm. (Scherninski Fig. 2 col. 4 line 27-33 the indocyanine green present in the vascular network of the wall 2.sub.1 is excited by excitation light emitted from the end 1.sub.2 of the fiberscope or the endoscope, in a first wavelength range including a portion of the infrared spectrum. Preferably, at least a portion of the excitation light must be emitted at wavelengths lying in the range 766 nm to 815 nm so as to excite indocyanine green effectively. Col. 6 line 47-50 the laser diode emits at a wavelength close to 805 nm, e.g. 793 nm or 815 m, with a narrow bandwidth so as to avoid emitting at a wavelength longer than 825 nm)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Scherninski in video/camera technology. One would be motivated to do so, to incorporate at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm. This functionality will improve user experience.


The combination of Blanquart_319 and Scherninski do not explicitly teach a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; 

However Blanquart_783 teach a plurality of bidirectional pads in communication with the image sensor, (Blanquart_783 FIG. 4 [0044] no active components other than the sensor, and a cable that solely incorporates the communication protocol between the sensor and the remainder of the camera system. When combined with bi-directional sensor data pads 405) wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; and (Blanquart_783 FIG. 4 [0042] A system and method for eliminating or reducing these digital pads, while maintaining configurable registers may comprise the following. The system and method may be based on an approach that uses dual purpose pads for both input and output. These pads are designed to automatically switch between the output and input states at well-defined times. When the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Scherninski and Blanquart_783 in video/camera technology. One would be motivated to do so, to incorporate a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data. This functionality will improve user experience.

Regarding to claim 2:

2. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the image sensor controls the plurality of bidirectional pads to be configured in the output state or the input state, and wherein the image sensor automatically switches between the output state and the input state for the plurality of bidirectional pads. 

However Blanquart_783 teach wherein the image sensor controls the plurality of bidirectional pads to be configured in the output state or the input state, and wherein the image sensor automatically switches between the output state and the input state for the plurality of bidirectional pads. (Blanquart_783 FIG. 4 [0042] A system and method for eliminating or reducing these digital pads, while maintaining configurable registers may comprise the following. The system and method may be based on an approach that uses dual purpose pads for both input and output. These pads are designed to automatically switch between the output and input states at well-defined times. When the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

Regarding to claim 3:

3. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the plurality of bidirectional pads are in: the output state when pixel data is output from the image sensor, wherein the pixel data is generated by exposing the pixel array; and the input state when receiving control commands for the operation of the image sensor.

However Blanquart_783 teach wherein the plurality of bidirectional pads are in:
the output state when pixel data is output from the image sensor, wherein the pixel data is generated by exposing the pixel array; and the input state when receiving control commands for the operation of the image sensor. (Blanquart_783 FIG. 4 [0042] when the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

Regarding to claim 4:

4. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach further comprising a state identifier for identifying when the plurality of bidirectional pads are in the output state or the input state.

However Blanquart_783 teach further comprising a state identifier for identifying when the plurality of bidirectional pads are in the output state or the input state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 5:

5. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the image sensor does not receive slow-control commands via the plurality of bidirectional pads when the plurality of bidirectional pads are in the output state.

However Blanquart_783 teach wherein the image sensor does not receive slow-control commands via the plurality of bidirectional pads when the plurality of bidirectional pads are in the output state. (Blanquart_783 FIG. 4 [0042] to facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs. The camera system needs to know what state the sensor pads are in at all times. During the rolling-readout and service-line phases, the camera system may not issue slow-control commands)

Regarding to claim 6:

6. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the emitter and the image sensor by causing the emitter to emit a pulse of electromagnetic radiation (Blanquart_319 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)

Blanquart_319 do not explicitly teach when the plurality of bidirectional pads are in the output state.

However Blanquart_783 teach when the plurality of bidirectional pads are in the output state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 7:

7. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the emitter and the image sensor by causing the emitter to emit a pulse of electromagnetic radiation (Blanquart_319 [0069] FIG. 5, Fig. 7 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)

Blanquart_319 do not explicitly teach when the plurality of bidirectional pads are in the input state.

However Blanquart_783 teach when the plurality of bidirectional pads are in the input state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 8:

8. Blanquart_319 teach the system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, (Blanquart_319 Fig. 7A red, blue and green exposure frame) wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter. (Blanquart_319 Fig. 1 [0107] a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame. Blanquart_319 [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 9:

9. Blanquart_319 teach the system of claim 8, wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames (Blanquart_319 [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition) during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read. (Blanquart_319 [0064] FIG. 2A illustrates the operational cycles of a sensor used in rolling readout mode or during the sensor readout 200. The frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202. The sensor may be read out on a row by row basis, the top of the downwards slanted edge being the sensor top row 212 and the bottom of the downwards slanted edge being the sensor bottom row 214. The time between the last row readout and the next readout cycle may be called the blanking time 216. It should be noted that some of the sensor pixel rows might be covered with a light shield (e.g., a metal coating or any other substantially black layer of another material type). These covered pixel rows may be referred to as optical black rows 218 and 220. Optical black rows 218 and 220 may be used as input for correction algorithms. As shown in FIG. 2A, these optical black rows 218 and 220 may be located on the top of the pixel array or at the bottom of the pixel array or at the top and the bottom of the pixel array. FIG. 2B illustrates a process of controlling the amount of electromagnetic radiation, e.g., light, that is exposed to a pixel, thereby integrated or accumulated by the pixel)

Regarding to claim 10:

10. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.

However Scherninski teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, (Scherninski FIG. 2, col 5 line 39-46 the excitation filter 18 allows light to pass substantially in the wavelength range extending from 400 nm to 805 nm, and it absorbs substantially all wavelengths longer than 805 nm. Thus, as can be seen by comparing the curves 3 and 19 of FIG. 2, the excitation filter 18 allows enough infrared light to pass in the excitation wavelengths of indocyanine green to cause the dye to fluorescence sufficiently. col. 6 line 1-3 the image received by the digital camera is exclusively a fluorescent image, and it is not degraded by the excitation light) wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm. (Scherninski Fig. 2 col. 4 line 27-33 the indocyanine green present in the vascular network of the wall 2.sub.1 is excited by excitation light emitted from the end 1.sub.2 of the fiberscope or the endoscope, in a first wavelength range including a portion of the infrared spectrum. Preferably, at least a portion of the excitation light must be emitted at wavelengths lying in the range 766 nm to 815 nm so as to excite indocyanine green effectively. Col. 6 line 47-50 the laser diode emits at a wavelength close to 805 nm, e.g. 793 nm or 815 m, with a narrow bandwidth so as to avoid emitting at a wavelength longer than 825 nm)

Regarding to claim 12:

12. Blanquart_319 teach the system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Blanquart_319 Fig. 1 Fig. 7A [0089] blue laser light is considered weak relative to the sensitivity of silicon based pixels and is difficult to produce in comparison to the red or green light, and therefore may be pulsed more often during a frame cycle to compensate for the weakness of the light. These additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect)

Regarding to claim 17:

17. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, (Blanquart_319 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor) wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart_319 [0064] FIG. 2 FIG. 2C illustrates the case where the electronic shutter 222 has been removed. In this configuration, the integration of the incoming light may start during readout 202 and may end at the next readout cycle 202, which also defines the start of the next integration. FIG. 2D shows a configuration without an electronic shutter 222, but with a controlled and pulsed light 230 during the blanking time 216. This ensures that all rows see the same light issued from the same light pulse 230. In other words, each row will start its integration in a dark environment, which may be at the optical black back row 220 of read out frame (m) for a maximum light pulse width, and will then receive a light strobe and will end its integration in a dark environment, which may be at the optical black front row 218 of the next succeeding read out frame (m+1) for a maximum light pulse width. In the FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing during the blanking time 216. Because the optical black rows 218, 220 are insensitive to light, the optical black back rows 220 time of frame (m) and the optical black front rows 218 time of frame (m+1) can be added to the blanking time 216 to determine the maximum range of the firing time of the light pulse 230)

Regarding to claim 18:

18. Blanquart_319 teach the system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame. (Blanquart_319 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. The reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition)

Regarding to claim 19:

19. Blanquart_319 teach the system of claim 1, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image. (Blanquart_319 [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image. Blanquart_319 [0023] FIGS. 31A and 31B illustrate a perspective view and a side view, respectively, of an implementation of an imaging sensor having a plurality of pixel arrays for producing a three dimensional image)

Regarding to claim 20:

20. Blanquart_319 teach the system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly (Blanquart_319 [0095] Fig. 7 FIG. 13 illustrates a basic example at 1300 of a monochrome ISP and how an ISP chain may be assembled for the purpose of generating sRGB image sequences from raw sensor data, yielded in the presence of the G-R-G-B light pulsing scheme) sufficient for generating a video stream comprising a plurality of image frames, (Blanquart_319 [0070] Referring now to FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light. It should be noted that color sensors have a color filter array (CFA) for filtering out certain wavelengths of light per pixel commonly used for full
spectrum light reception) wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation. (Blanquart_319 Fig. 1 Fig. 31 [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. Blanquart_319 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 24:

24. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.

However Scherninski teach further comprising a filter that filters electromagnetic radiation (Scherninski col 2 line 57-64 an excitation filter disposed to receive all of the
light that also passes along the excitation optical fiber, said excitation filter allowing
substantially all of the light in the first wavelength range to pass and absorbing
substantially all of the light in the second wavelength range) having a wavelength from about 795 nm to about 815 nm. (Scherninski Fig. 2 col. 4 line 27-33 the indocyanine green present in the vascular network of the wall 2.sub.1 is excited by excitation light emitted from the end 1.sub.2 of the fiberscope or the endoscope, in a first wavelength range including a portion of the infrared spectrum. Preferably, at least a portion of the excitation light must be emitted at wavelengths lying in the range 766 nm to 815 nm so as to excite indocyanine green effectively. Col. 6 line 47-50 the laser diode emits at a wavelength close to 805 nm, e.g. 793 nm or 815 m, with a narrow bandwidth so as to avoid emitting at a wavelength longer than 825 nm)
 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Scherninski (U.S. Pub. No. 6192267 B1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1) and Yamakawa (U.S. Pub. No. 20210085186 A1).

Regarding to claim 11:

11. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.

However Yamakawa teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. (Yamakawa [0144] FIG. 19, the laser light 100 oscillated by the light source 10 contains a main pulse 300 and a subpulse 301. The main pulse 300 is a main component of the laser light 100. The subpulse 301 is an inevitably generated pulse accompanying the main pulse 300. [0145] The same
measurement was carried out a plurality of times, and it was found that the intensity of
the subpulse 301 varies from one wavelength to another or changes each time the
measurement is carried out)

The motivation for combining Blanquart_319, Scherninski and Blanquart_783 as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Scherninski, Blanquart_783 and Yamakawa in video/camera technology. One would be motivated to do so, to incorporate the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. This functionality will improve efficiency.

Claims 13-16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Scherninski (U.S. Pub. No. 6192267 B1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1) and DaCosta (U.S. Pub. No. 20200367818 A1).

Regarding to claim 13:

13. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.

However DaCosta teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, (DaCosta Fig. 15 [0071] The excitation light source may provide a single wavelength of excitation light, chosen to excite tissue autofluorescence emissions, autofluorescence of other biological components such as fluids, and fluorescence emissions of induced porphyrins in tumor/cancer cells contained in a surgical margin of the excised tumor/tissue and/or in a surgical margin of a surgical bed from which tumor/tissue cells have been excised. [0079] The handheld white light and fluorescence-based imaging device also includes an imaging lens and an image sensor. The imaging lens or lens assembly may be configured to focus the filtered autofluorescence emissions and fluorescence emissions on the image sensor) and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame. (DaCosta Fig. 15 [0060] During surgery, the tumor is removed by the surgeon, if possible. The handheld, white light and fluorescence-based imaging device is then used to identify, locate, and guide treatment of any residual cancer cells, precancer cells, and/or satellite lesions in the surgical bed from which the tumor has been removed. The device may also be used to examine the excised tumor/tissue specimen to determine if any tumor/cancer cells and/or precancer cells are present on the outer margin of the excised specimen)

The motivation for combining Blanquart_319, Scherninski and Blanquart_783 as set forth in claim 1 is equally applicable to claim 13. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Scherninski, Blanquart_783 and DaCosta in video/camera technology. One would be motivated to do so, to incorporate a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor. This functionality will improve image clarity. 

Regarding to claim 14:

14. Blanquart_319 teach the system of claim 13, Blanquart_319 do not explicitly teach wherein the fluorescence excitation emission comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.

However Scherninski teach wherein the fluorescence excitation emission comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm. (Scherninski Fig. 2 col. 4 line 27-33 the indocyanine green present in the vascular network of the wall 2.sub.1 is excited by excitation light emitted from the end 1.sub.2 of the fiberscope or the endoscope, in a first wavelength range including a portion of the infrared spectrum. Preferably, at least a portion of the excitation light must be emitted at wavelengths lying in the range 766 nm to 815 nm so as to excite indocyanine green effectively. Col. 6 line 47-50 the laser diode emits at a wavelength close to 805 nm, e.g. 793 nm or 815 m, with a narrow bandwidth so as to avoid emitting at a wavelength longer than 825 nm)

Regarding to claim 15:

15. Blanquart_319 teach the system of claim 14, Blanquart_319 do not explicitly teach wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.

However DaCosta teach wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; (DaCosta Fig. 15 [0060] During surgery, the tumor is removed by the surgeon, if possible. The handheld, white light and fluorescence-based imaging device is then used to identify, locate, and guide treatment of any residual cancer cells, precancer cells, and/or satellite lesions in the surgical bed from which the tumor has been removed. The device may also be used to examine the excised tumor/tissue specimen to determine if any tumor/cancer cells and/or precancer cells are present on the outer margin of the excised specimen)
generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. (DaCosta Fig. 18 [0146] Images collected by the device are displayed as a composite color image. When imaging is performed in fluorescence mode (405 nm illumination with capture of emitted light in the range of 500-550 nm and 600-660 nm) composite images contain a spectrum of colors resulting from the emission of green light (500-550 nm) and red light (600-660 nm) or a combination thereof. PpIX (a product of 5-ALA metabolism) present in tumors appears red fluorescent while collagen, a component of normal connective tissue, appears green fluorescent. When a mixture of different fluorescent molecules is present in the tissue the resultant color in the composite image is due to a combination of the different emitted wavelengths. Claim 163. The system of any one of claims 154-162, wherein the display device is configured to display images from different light sources in a side-by-side format or in an overlay format in which fluorescence data is laid over white light data.)

Regarding to claim 16:

16. Blanquart_319 teach the system of claim 15, Blanquart_319 do not explicitly teach wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.

However Scherninski teach wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. (Scherninski col. 1 line 25-32 such a device has been disclosed in particular by T. Satoh et al. ("Use of fluorescent electronic endoscopy in evaluation of peptic ulcers", Endoscopy 1991; 23: 313-316) and subsequently by U. K. Franzeck et al. ("Dynamic fluorescence video-endoscopy for intravital evaluation of gastrointestinal mucosa blood flow", Gastrointest. Endosc. 1993; 39; 6: 806-809))

Regarding to claim 21:

21. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.

However DaCosta teach wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation. (DaCosta [0027] FIG. 3B is a cross-sectional view of an exemplary surgical cavity exposed to 405 nm excitation light and 572 nm excitation light, and shows the varying depths of penetration of the different wavelengths of excitation light in accordance with the present teachings; [0073] The excitation light source may be configured to provide two or more wavelengths of excitation light. The wavelengths of the excitation light may be chosen for different purposes, as will be understood by those of skill in the art. For example, by varying the wavelength of the excitation light, it is possible to vary the depth to which the excitation light penetrates the surgical bed)

Regarding to claim 22:

22. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.

However DaCosta teach wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, (DaCosta [0179] 13. A method for wherein the multispectral or multiband fluorescence images are used to extract color (e.g. RGB) channels, spectral components (e.g. wavelength histogram) on a pixel, ROI or field of view basis. [0180] 14. A method wherein the extracted color channels are arithmetically processed (e.g. ratio of red channel to green channel, artifact/noise reduction, histogram enhancement) to visualize and/or quantify biological features (e.g. structures, concentration differences, tissue differentiation borders, depth) not otherwise perceivable in the raw image) and a fluorescence excitation wavelength (DaCosta [0075] excitation light may comprise one or more light sources configured to emit excitation light causing the target tissue containing induced porphyrins to fluoresce, allowing a user of the device, such as a surgeon, to identify the target tissue (e.g., tumor, cancerous cells, satellite lesions, etc.) by the color of its fluorescence) such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, (DaCosta [0179] 13. a method for wherein the multispectral or multiband fluorescence images are used to extract color (e.g. RGB) channels, spectral components (e.g. wavelength histogram) on a pixel, ROI or field of view basis) and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame (DaCosta [0179] 13. A method for wherein the multispectral or multiband fluorescence images are used to extract color (e.g. RGB) channels, spectral components (e.g. wavelength histogram) on a pixel, ROI or field of view basis) comprising an overlay of fluorescence imaging data, (DaCosta Fig. 18 [0146] Images collected by the device are displayed as a composite color image. When imaging is performed in fluorescence mode (405 nm illumination with capture of emitted light in the range of 500-550 nm and 600-660 nm) composite images contain a spectrum of colors resulting from the emission of green light (500-550 nm) and red light (600-660 nm) or a combination thereof. PpIX (a product of 5-ALA metabolism) present in tumors appears red fluorescent while collagen, a component of normal connective tissue, appears green fluorescent. When a mixture of different fluorescent molecules is present in the tissue the resultant color in the composite image is due to a combination of the different emitted wavelengths. Claim 163. The system of any one of claims 154-162, wherein the display device is configured to display images from different light sources in a side-by-side format or in an overlay format in which fluorescence data is laid over white light data.)

However Scherninski teach wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm. (Scherninski FIG. 2, col 5 line 39-46 the excitation filter 18 allows light to pass substantially in the wavelength range extending from 400 nm to 805 nm, and it absorbs substantially all wavelengths longer than 805 nm. Thus, as can be seen by comparing the curves 3 and 19 of FIG. 2, the excitation filter 18 allows enough infrared light to pass in the excitation wavelengths of indocyanine green to cause the dye to fluorescence sufficiently. col. 6 line 1-3 the image received by the digital camera is exclusively a fluorescent image, and it is not degraded by the excitation light. Scherninski Fig. 2 col. 4 line 27-33 the indocyanine green present in the vascular network of the wall 2.sub.1 is excited by excitation light emitted from the end 1.sub.2 of the fiberscope or the endoscope, in a first wavelength range including a portion of the infrared spectrum. Preferably, at least a portion of the excitation light must be emitted at wavelengths lying in the range 766 nm to 815 nm so as to excite indocyanine green effectively. Col. 6 line 47-50 the laser diode emits at a wavelength close to 805 nm, e.g. 793 nm or 815 m, with a narrow bandwidth so as to avoid emitting at a wavelength longer than 825 nm)

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Scherninski (U.S. Pub. No. 6192267 B1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1) and DaCosta (U.S. Pub. No. 20200367818 A1) and Kim (U.S. Pub. No. 20210251570 A1).

Regarding to claim 23:

23. Blanquart_319 teach the system of claim 1, such that reflected electromagnetic radiation sensed by the pixel array (Blanquart_319 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. The reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition) corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, (Blanquart_319 [0098] the white balance coefficients at 1318 and color correction matrix at 1320 are applied before converting to YCbCr space at 1322 for subsequent edge enhancement at 1324. After edge enhancement at 1324, images are transformed back to linear RGB at 1326 for scaling at 1328, if applicable)

Blanquart_319 do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission, and a fluorescence excitation emission and the fluorescence excitation emission can be processed to generate a YCbCr image frame; comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.

However Scherninski teach wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm. (Scherninski FIG. 2, col 5 line 39-46 the excitation filter 18 allows light to pass substantially in the wavelength range extending from 400 nm to 805 nm, and it absorbs substantially all wavelengths longer than 805 nm. Thus, as can be seen by comparing the curves 3 and 19 of FIG. 2, the excitation filter 18 allows enough infrared light to pass in the excitation wavelengths of indocyanine green to cause the dye to fluorescence sufficiently. col. 6 line 1-3 the image received by the digital camera is exclusively a fluorescent image, and it is not degraded by the excitation light. Scherninski Fig. 2 col. 4 line 27-33 the indocyanine green present in the vascular network of the wall 2.sub.1 is excited by excitation light emitted from the end 1.sub.2 of the fiberscope or the endoscope, in a first wavelength range including a portion of the infrared spectrum. Preferably, at least a portion of the excitation light must be emitted at wavelengths lying in the range 766 nm to 815 nm so as to excite indocyanine green effectively. Col. 6 line 47-50 the laser diode emits at a wavelength close to 805 nm, e.g. 793 nm or 815 m, with a narrow bandwidth so as to avoid emitting at a wavelength longer than 825 nm)

However DaCosta teach comprising an overlay of fluorescence imaging data, (DaCosta Fig. 18 [0146] Images collected by the device are displayed as a composite color image. When imaging is performed in fluorescence mode (405 nm illumination with capture of emitted light in the range of 500-550 nm and 600-660 nm) composite images contain a spectrum of colors resulting from the emission of green light (500-550 nm) and red light (600-660 nm) or a combination thereof. PpIX (a product of 5-ALA metabolism) present in tumors appears red fluorescent while collagen, a component of normal connective tissue, appears green fluorescent. When a mixture of different fluorescent molecules is present in the tissue the resultant color in the composite image is due to a combination of the different emitted wavelengths. Claim 163. The system of any one of claims 154-162, wherein the display device is configured to display images from different light sources in a side-by-side format or in an overlay format in which fluorescence data is laid over white light data.)

The motivation for combining Blanquart_319, Scherninski, Blanquart_783 and DaCosta as set forth in claim 13 is equally applicable to claim 23.

However Kim teach wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, (Kim [0057] The processor 342 generates an image signal using the electric signal generated by the image sensor 341. In this case, the processor 342 generates an image signal using the YCbCr color space composed of the luminance component Y and the chrominance components Cb and Cr) and a fluorescence excitation emission (Kim [0005] Also, there was developed a surgical method for removing a tumor using a microscope during surgery after a patient takes a special fluorescent substance in order to distinguish the tumor. Such fluorescent substances react with a patient's cancer cells to produce a unique substance, and the produced substance emits a fluorescent substance at an excitation wavelength, thereby distinguishing between normal tissues and tumors) 
and the fluorescence excitation emission (Kim [0005] Also, there was developed a surgical method for removing a tumor using a microscope during surgery after a patient takes a special fluorescent substance in order to distinguish the tumor. Such fluorescent substances react with a patient's cancer cells to produce a unique substance, and the produced substance emits a fluorescent substance at an excitation wavelength, thereby distinguishing between normal tissues and tumors) can be processed to generate a YCbCr image frame (Kim [0057] The processor 342 generates an image signal using the electric signal generated by the image sensor 341. In this case, the processor 342 generates an image signal using the YCbCr color space composed of the luminance component Y and the chrominance components Cb and Cr)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Scherninski, Blanquart_783, DaCosta and Kim in video/camera technology. One would be motivated to do so, to incorporate at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission. This functionality will improve quality of image.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482